Citation Nr: 1048370	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  03-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

 1.  Entitlement to an initial increased evaluation in excess of 
20 percent for fibromyalgia (claimed as neck and back 
disability).

2.  Entitlement to an increased evaluation for residuals of a 
traumatic brain injury, to include headaches, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

4.  Entitlement to an effective date earlier than July 12, 2006 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from August 1986 to 
December 1992.  He also served on active duty from December 1992 
to October 1996, which was ultimately determined to be 
dishonorable service.

This appeal arises before the Board of Veterans' Appeals (Board) 
from March 2002 and July 2007 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to a TDIU, as well as 
service connection for neck and back disorders and an increased 
evaluation for service-connected headache disorder, respectively.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2009.  A transcript of the hearing is associated with 
the claim file.

On appeal in March 2009, the Board remanded the headache claim 
for additional development, to include scheduling an examination 
to determine the nature and extent of the Veteran's service-
connected headache disorder.  

In September 2010, the RO recharacterized the neck and back 
claims as fibromyalgia and granted service connection, assigning 
a 20 percent evaluation effective July 12, 2006.

In September and October 2010, the Veteran submitted additional 
evidence without a waiver of initial RO consideration.     

The headache issue has been recharacterized to more accurately 
reflect the medical evidence. 

With respect to the TDIU issue noted on the cover, the Board 
dismissed this claim in March 2009 pursuant to the Veteran's 
February 2009 testimony.  A TDIU claim is considered part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In correspondence 
dated June 2009, the Veteran stated that he had been misled by 
his former representative into withdrawing the TDIU claim and 
asked that the claim be reinstated.  A July 2010 VA treatment 
note contains a statement by a nurse practitioner that "[a]t 
this point vet is not able to work due to pain and DJD in the 
knee."  The Court held in Rice that when the issue is raised by 
the evidence of record, the Board must adjudicate the issue as 
part of the claim for an increased rating.  As such, the issue is 
properly before the Board.

In December 2008, the RO denied an increased evaluation 
for the Veteran's service-connected left knee disability.  
In April 2009, the RO, pursuant to the Board's March 2009 
decision, increased the evaluation for the Veteran's right 
knee disability to 20 percent, and awarded a separate 
compensable evaluation for symptomatic removal of right 
knee cartilage.  In correspondence dated November 2010, 
the Veteran expressed disagreement with both decisions.  
However, this was not a timely disagreement, as it came 23 
months after the December 2008 decision became final and 
19 months after the April 2009 decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
The November 2010 letter also includes an increased rating 
claim for deviated nasal septum and sinusitis, a request 
to reopen the Veteran's claim for entitlement to service 
connection for PTSD, and a request for a housing grant.  
Finally, the July 2010 VA examiner determined that the 
Veteran is not competent for the purpose of the receipt of 
direct payment of VA disability compensation benefits.  
Accordingly, these claims are referred to the AOJ for 
appropriate action and development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Manlincon Issues

In September 2010, the RO granted service connection for 
fibromyalgia and assigned a 20 percent evaluation, effective July 
12, 2006.  In correspondence dated November 2010, the Veteran 
expressed disagreement with both the 20 percent evaluation and 
the effective date.  A statement of the case (SOC) must be issued 
regarding the appeal of the evaluation and effective date of the 
service-connected fibromyalgia.  Therefore, a remand is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Traumatic Brain Injury

In July 2010, pursuant to the March 2009 Remand Order, the 
Veteran underwent a VA TBI examination, during which a physician 
recommended a polytrauma evaluation after testing revealed the 
possibility of a mild neurocognitive deficit.  There is no record 
of the evaluation having been done and such is necessary to 
determine the nature and severity of all residuals of the 
Veteran's TBI.

TDIU

An inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 
447 (2009) has been considered.  The TDIU claim is inextricably 
intertwined with the current appeal for increased evaluation for 
service-connected TBI.

The Veteran filed his initial TDIU claim in August 2001, at which 
time he reportedly had not worked in over a year.

A February 2007 VA examiner determined that the effect of the 
Veteran's headaches and right knee disability was "uncertain by 
findings at this examination."

An October 2008 VA treatment note states that the Veteran "is 
unable to work or go to school for the length of time needed due 
to pain and stiffness."

In July 2010, the Veteran asked a VA nurse to put a note in his 
medical records stating that he was completely disabled.  An 
addendum written by a nurse practitioner states "[a]t this point 
vet is not able to work due to pain and DJD in the knee."  
(Emphasis added).

During the July 2010 examination, the VA examiner determined that 
the Veteran's post concussion tension headaches resulted in 
increased absenteeism.  He further determined that the Veteran's 
post concussion neurocognitive deficit resulted in a memory 
problem, but that this condition had no effect on the Veteran's 
usual occupation.
 
There is no medical opinion of record specifically addressing the 
Veteran's employability status.  A VA examination is needed to 
properly determine whether the Veteran is or is not unemployable 
due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
polytrauma evaluation for the purpose 
of determining the nature and severity 
of all residuals of a traumatic brain 
injury sustained in service.  The claim 
file must be reviewed by the examiner 
and the report should note that review.  
All indicated tests must be performed, 
to include a complete neurocognitive 
evaluation, and all findings reported 
in detail.

2.	Schedule the Veteran for a VA 
examination to determine whether the 
Veteran is unemployable as a result of 
his service-connected disabilities.  
Specifically, the examiner should 
comment on whether the Veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.

The claim file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

3.	Provide the Veteran and his 
representative a statement of the case 
which addresses the issue of 
entitlement to an evaluation in excess 
of 20 percent for fibromyalgia and 
entitlement to an effective date 
earlier than July 12, 2006 for 
fibromyalgia.  If, and only if, an 
appeal is perfected by a timely filed 
substantive appeal, those issues should 
be certified to the Board.

4.	Readjudicate the Veteran's claim for 
increased evaluation for residuals of a 
traumatic brain injury, to include 
headaches, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


